EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Office has neglected to notify Applicant of deficiencies in the manner of submitting claim amendments throughout prosecution.
Applicant has consistently used single brackets surrounding strikethrough text to indicate deletions, but this is improper. Text should be struck with either a strike-through, or double brackets for five or fewer characters. See 37 C.F.R. 1.121(c)(2).
Applicant has erred by cancelling claim 12 but keeping the text of claim 12 in the submitted claims. The text of cancelled claims should not be presented. See 37 C.F.R. 1.121(c)(4)(i).
Claims 14–16, 18–30, and 36 are given a status identifier of “Amended,” but this is not among the list of acceptable status identifiers. See MPEP § 714.II.C. 
The Office asks Applicant to closely review MPEP § 714 to prevent the issuance of a Notice of Non-Compliant Amendment in response to future replies.
When a submitted amendment otherwise places an application in condition for allowance, MPEP § 714.II.E. permits the Office to perform an examiner’s amendment to correct the non-compliance. Amendments for that purpose are among those below.

The application has been amended as follows: 

The entire text of claim 12 is deleted.

claims 14–16, 18–30, and 36 have their status identifier replaced with “currently amended.”

Any text from the recitation of “[claims 14–16, 18–30, and 36 is deleted.

This application is in condition for allowance except for the presence of claims 1–11 and 31–33 directed to invention groups non-elected without traverse. Accordingly, claims 1–11 and 31–33 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/JOHN J NORTON/Examiner, Art Unit 3761